Name: Commission Regulation (EEC) No 3212/82 of 30 November 1982 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339 /36 Official Journal of the European Communities 1 . 12 . 82 COMMISSION REGULATION (EEC) No 3212/82 of 30 November 1982 fixing the rate of the additional aid for dried fodder sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1433 /82 (2), and in particular Article 5 (3 ) thereof, Whereas the amount of the additional aid referred to in Article 5, (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2384/82 ('), as last amended by Regulation (EEC) No 2907/82 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2384/82 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p . 1 . ( 2 ) OJ No L 162 , 12 . 6 . 1982, p . 32 . O OJ No L 255 , 1 . 9 . 1982, p . 38 . (4) OJ No L 304, 30 . 10 . 1982 , p . 36 . 1 . 12 . 82 Official Journal of the European Communities No L 339/37 ANNEX to the Commission Regulation of 30 November 1982 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 December 1982 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 26-952 20-842 13-476 10-421 Additional aid in case of advance fixing for the month of : (ECU/ tonne) January 1983 23-707 17-597 11-854 8-799 February 1983 23-707 17-597 11-854 8-799 March 1983 23-707 17-597 11-854 8-799 April 1983 0 0 0 0 May 1983 0 0 0 0 June 1983 0 0 0 0 July 1983 0 0 0 0 August 1983 0 0 0 0 September 1983 0 0 0 0 October 1983 0 0 0 0